oN OO FP W DYNO —

©

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DELIO MARTIN OSPINO, NO. EDCV 16-2091-PSG (AGR)
Petitioner,
JUDGMENT
V.
STUART SHERMAN, Warden, )

Respondent.

 

Pursuant to the Order Accepting Findings and Recommendation of United
States Magistrate Judge,
IT IS ADJUDGED that the First Amended Petition For Writ of Habeas Corpus

in this matter is denied and this action is dismissed with , re.udice.

DATED: February 6, 2020 A EK...

United States District Judge

 
